DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
3.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,688,396. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method comprising establishing, by a handheld device of an observer, a connection with a computer of a head mounted display (HMD) executing the virtual reality environment being presented to the player via the HMD; capturing, by a first camera of the handheld device, a current position of the player in a real world space; capturing, by a second camera of the handheld device, a face position of the observer, the face position being monitored to determine a viewing direction to a screen of the handheld device, the screen of the handheld device is configured to present the virtual reality environment with at least part of a virtual reality player, representing the player, interacting in the virtual reality environment, wherein a current position of the handheld device and the face position of the observer being shared with the computer of the HMD executing the virtual reality environment presented to the player via the HMD; and receiving, from the computer of the HMD, a video stream of the virtual reality environment that includes at least part of the virtual reality player adjusted for the current position of the player in the real world and the viewing direction of the observer to the screen of the handheld device (see claim 1 of US 10,688,396).
4.	Claims 1-13 of the US patent, discloses every element and limitation of Claims 1-13 of the present application. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
16/909,951
10,688,396
1. A method for observing a virtual reality environment of a player, comprising, 

establishing, by a handheld device of an observer, a connection with a computer of a head mounted display (HMD) executing the virtual reality environment being presented to the player via the HMD; 



capturing, by a second camera of the handheld device, a face position of the observer, the face position being monitored to determine a viewing direction to a screen of the handheld device, the screen of the handheld device is configured to present the virtual reality environment with at least part of a virtual reality player, representing the player, interacting in the virtual reality environment, wherein a current position of the handheld device and the face position of the observer being shared with the computer of the HMD executing the virtual reality environment presented to the player via the HMD; and

receiving, from the computer of the HMD, a video stream of the virtual reality environment that includes at least part of the virtual reality player adjusted for the current position of the player in the real world and the viewing direction of the observer to the screen of the handheld device.



establishing, by a handheld device of an observer, a connection with a computer executing the virtual reality environment being presented to the virtual reality player using a head mounted display (HMD); 



capturing, by a second camera of the handheld device, a face position of the observer, the face position being monitored to determine a viewing direction to a screen of the handheld device, the screen of the handheld device is configured to present the virtual reality environment and at least part of the virtual reality player interacting in the virtual reality environment, wherein a current position of the handheld device and the face position of the observer being continually shared with the computer executing the virtual reality environment presented to the virtual reality player;  and 

receiving, from the computer, a video stream of the virtual reality environment that includes at least part of the virtual reality player adjusted for the current position of the virtual reality player in the real world and the viewing direction of the observer to the screen of the handheld device. 




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715